            Case 1:16-cv-01994-ALC-GWG
            Case 1:16-cv-01994-ALC-GWG Document
                                       Document92
                                                90 Filed
                                                    Filed03/04/19
                                                          03/01/19 Page
                                                                    Page11ofof22




~1E~~O ENDORSED
                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
   LETITIA JAMES                                                                                 DIVISION OF STATE COUNSEL
ACTING ATTORNEY GENERAL                                                                                        LITIGATION BUREAU

                                               Writer's Direct Dial: (212) 416-8108


                                                         March 1, 2019

      By Electronic Filing and Facsimile

      Hon. Gabriel W. Gorenstein                                                                          . , ~iY-.HCALI.'Y FILED
      U.S. District Court for the Southern District of New York
      United States Courthouse
      500 Pearl Street
      New York, New York 10007-1312

              Re:      Ali v. Annucci., et al.
                       No. 2016-cv-1994

      Dear Chief Magistrate Judge Gorenstein:

              Our Office represents the three court-officer defendants -Court Officer Eleazar Ramos,
      Court Officer Bruce Knowles, and Lieutenant Stewart Still-in the above-referenced matter. In
      accordance with Section I.E. of Your Honor's Individual Practices, we submit this letter jointly
      with plaintiff's counsel, Adrian Ellis, Esq., to request a 30-day extension of the discovery
      deadlines that were previously endorsed by the Court on December 18, 2018 (ECF No. 91). This
      is the parties' third request for an extension of these deadlines.

             This extension is necessary for four reasons. First, we have subpoenaed two non-party
      fact witnesses-Adam Freedman, Esq. and Kecia Harris-to appear for depositions on March 6
      and March 8, respectively. Although these depositions were originally noticed for dates before
      the current deadline for the completion of fact discovery (March 4), those dates proved
      unworkable for the deponents, and had to be moved to accommodate their schedules.

              Second, we subpoenaed the New York City Department of Corrections earlier this month
      for court-detention-pen-book entries relating to Mr. Ali's transport to and from the New York
      County Supreme Courthouse around the time of the incident. We are still waiting to receive
      these records. Yesterday, I followed up with Department of Correction's Supervising Senior
      Counsel about the status of our request, and was advised it would likely take two to three
      additional weeks for the Department to gather and produce the requested documents.

            28 Liberty Street, New York, New York 10005 • Tel.: (212) 416-8610 • Fax: (212) 416-6009   (Not For Service of Papers)
                                                           www.ag.ny.gov
      Case
      Case 1:16-cv-01994-ALC-GWG Document 92
           1:16-cv-01994-ALC-GWG Document 90 Filed
                                             Filed 03/04/19
                                                   03/01/19 Page
                                                            Page22of
                                                                   of22
Hon. Gabriel W. Gorenstein                                                                                   Page 2 of2
March 1, 2019


       Third, yesterday we received records from the New York City Fire Department in
response to a subpoena requesting documents pertaining to the handcuffing incident involving
Mr. Ali. Pursuant to this subpoena, the Fire Department produced a computer-aided dispatch
report of the 911 call placed by defendant Lieutenant Still on the day of the incident requesting
emergency services for Mr. Ali. Based on a review of this report, as well as deposition testimony
by Mr. Ali about the FDNY's role in the incident, we wish to depose two of the emergency first
responders that assisted in removing Mr. Ali's handcuff that day-Captain Keith Faccilonga and
EMT Roy Renna. We anticipate being able to take these depositions within the next month.

        Finally, at Mr. Ali's deposition in December 2018, he testified that his counsel at the time
of the incident, Adam Freedman, Esq., witnessed at least part of what transpired between Mr. Ali
and the defendants, and memorialized his observations in one or more letters. In January 2019,
we sent a letter to Mr. Ali's current counsel, Mr. Ellis, Esq., requesting copies of those letters on
the basis that they are relevant to the claims and defenses in this action, and are responsive to the
defendants' document demands. In response, Mr. Ellis, Esq., advised our Office that he was
unable to locate any of the specified documents, but that Mr. Ali is scheduled to be released from
incarceration in March 2019, and that if those letters were located upon his release, he would
send copies to our Office. The one-month extension requested here will provide Mr. Ali with
sufficient time to locate and produce these letters.

        For these reasons, the parties respectfully request that the discovery deadlines in this case
be extended 30 days. Under this proposed extension, the deadline for the completion of non-
expert discovery, which is currently March 4, 2019, would be extended to April 3, 2019; the
deadline to disclose expert witnesses, which is currently March 18, 2019, would be extended to
April 17, 2019; the deadline for the depositions of expert witnesses, which is currently May 20,
2019; would be extended to June 19, 2019; and the deadline to submit a pre-motion letter to
Judge Carter in anticipation of defendants' motion for summary judgment, which is currently
May 20, 2019, would be extended to June 19, 2019.

       Thank you for your time and attention to this matter.



                                                                 Very truly yours,


                                                                 Jonathan D. Conley
                                                                 Assistant Attorney Ge

cc (by ECF):     Adrian Ellis, Esq.




     28 Liberty Street, New York, New York 10005 • Tel.: (212) 416-8610 • Fax: (212) 416-6009 (NotForServiceofPapers)
                                                   www.ag.ny.gov
